           Case 1:19-mc-00498-AT Document 7 Filed 11/08/19 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


                                                 :
 THE HURRY FAMILY REVOCABLE                      :         No. 1:19-mc-00498-AT
 TRUST, ALPINE SECURITIES                        :
 CORPORATION, AND SCOTTSDALE                     :         (M.D. Fla. Case No. 8:18-cv-02869)
 CAPITAL ADVISORS CORPORATION                    :
                                                 :
              Plaintiffs,                        :
                                                 :
                v.                               :
                                                 :
 CHRISTOPHER FRANKEL,                            :
                                                 :
              Defendant.                         :
                                                 :


                    MEMORANDUM OF LAW IN SUPPORT OF
                THIRD PARTY VISION FINANCIAL MARKETS LLC’S
               MOTION TO TRANSFER AND FOR EXTENSION OF TIME
                TO RESPOND TO PLAINTIFFS’ MOTION TO COMPEL


       Pursuant to Fed. R. Civ. P. 45(f), third party Vision Financial Markets, LLC (“Vision”)

respectfully requests that this Court transfer the motion to compel compliance with a third party

subpoena filed by plaintiffs The Hurry Family Revocable Trust, Alpine Securities Corporation,

and Scottsdale Capital Advisors (“Plaintiffs”) to the U.S. District Court for the Middle District of

Florida, which issued the subpoena, and where the underlying matter is pending.

      STATEMENT OF THE CASE AND RELEVANT FACTUAL BACKGROUND

       Plaintiffs filed the underlying lawsuit in the Middle District of Florida on November 21,

2018 (“Florida Litigation”). (Declaration of Jenny Chou (“Chou Decl.”) Ex. A, Florida Litigation

Dkt. No. 1.) Vision is not a party to the Florida Litigation.




                                                 1
           Case 1:19-mc-00498-AT Document 7 Filed 11/08/19 Page 2 of 9



Third Party Subpoena to Vision in the Florida Litigation

        On June 7, 2019, Plaintiffs served Vision with a subpoena for the production of documents.

The subpoena commanded production at the following place in the Southern District of New York:

        Ace Attorney Service
        278 W. 117 Street, Suite 1-B
        New York, NY 10026

(Susman Decl. Ex. 2.)

        Vision timely responded and objected to the subpoena by letter dated June 27, 2019.

(Susman Decl. Ex. 3.) The defendant in the Florida case also filed a motion to quash the subpoena.

(Chou Decl. Ex. A, Florida Litigation Dkt. No. 76.) On July 29, 2019, nine business days before

the close of discovery in the Florida Litigation, Plaintiffs’ counsel informed Vision’s counsel that

the parties had reached an agreement on the motion to quash, and gave Vision an amended

document request. (Susman Decl. Ex. 4.) On August 8, 2019, counsel for Plaintiffs and Vision

exchanged emails regarding Vision’s efforts to comply with the subpoena. (Susman Decl. Ex. 5.)

Discovery closed the following day, August 9, 2019. (Chou Decl. Ex. A, Florida Litigation Dkt.

No. 65.)

Middle District of Florida Denies Plaintiffs’ Motion to Extend Discovery

        On August 12, 2019, after the close of discovery, Plaintiffs filed a motion to modify the

case management and scheduling order to further extend discovery. (Chou Decl. Ex. A, Florida

Litigation Dkt. No. 107.) The court denied Plaintiffs’ motion on August 20, 2019. (Chou Decl.

Ex. A, Florida Litigation Dkt. No. 111.) The Middle District of Florida’s order read in, in relevant

part:

        This is Plaintiffs’ third such motion seeking a modification of the dates set forth in
        the Court’s Case Management and Scheduling Order. The Court already extended
        the discovery deadline in this case to August 9, 2019, at the Plaintiffs’ request (Doc.
        # 65). The Court has also repeatedly warned Plaintiffs that it would be disinclined

                                                  2
           Case 1:19-mc-00498-AT Document 7 Filed 11/08/19 Page 3 of 9



       to extend the deadlines further (Doc. ## 65, 84). Yet Plaintiffs filed this third motion
       to modify the Case Management and Scheduling Order on August 12, 2019, after
       the extended discovery deadline had passed. What’s more, the Court’s Case
       Management and Scheduling Order provides that, pursuant to Fed. R. Civ. P. 16(b)
       and Local Rule 3.09(a), deadlines will not be extended absent a showing of good
       cause. (Doc. # 29 at 5). The Court cannot discern good cause here for reopening
       and extending discovery. Plaintiffs were aware of Defendants’ relationship with
       Vision Financial Markets, LLC and of Vision employee Randy Jones since at least
       June of 2019. (Doc. # 107 at 2; Doc. # 76-1 at 2-9). Yet Plaintiffs set the deposition
       of Vision and Mr. Jones for August 8, 2019, one day before the close of discovery.
       (Doc. # 107 at 2). As for the documents that Plaintiffs claim Defendant has failed
       to produce, Plaintiffs were aware of those missing documents since August 6 and/or
       August 7, 2019, and failed to file a motion to compel prior to the discovery deadline.
       (Doc. # 107 at 2-3). As the Court advised in its Case Management and Scheduling
       Order, “[f]ailure to complete discovery within the time established by this Order
       shall not constitute cause for continuance.” (Doc. # 29 at 5). For these reasons,
       Plaintiffs’ motion is due to be denied.

(Id.) While the court’s order did not specifically reference the document request to Vision, the

order made clear that discovery was closed and would not be reopened.

       Contrary to Plaintiffs’ representation in their memorandum of law in support of the motion

to compel, Vision did not confirm on August 22, 2019 “that documents would be forthcoming the

following Monday, August 26.” See Pls.’ Mem. of Law (Dkt. No. 3), at 3. Rather, on August 20,

Plaintiffs’ counsel sent Vision’s counsel an e-mail, asking “Where are the documents?” (Susman

Decl. Ex. 7.) August 20 was also the day the Middle District of Florida denied Plaintiffs’ motion

to extend discovery. Vision’s counsel did not immediately respond, and on August 22, Plaintiffs’

counsel e-mailed, “Please respond.”       (Id. (emphasis added).)      Vision’s counsel replied, “I

anticipate providing a response on Monday,” i.e., a response to Plaintiffs’ counsel’s email in light

of the court’s order ending discovery. (Id. (emphasis added).) Vision’s counsel did not “promise[]

to deliver” documents on Monday. Contra Pls.’ Mem. of Law (Dkt. No. 3), at 3. In any event,

Plaintiffs and Defendant in the Florida Litigation filed cross-motions for summary judgment on

August 23, 2019. (Chou Decl. Ex. A, Florida Litigation Dkt. Nos. 114, 118.)



                                                  3
             Case 1:19-mc-00498-AT Document 7 Filed 11/08/19 Page 4 of 9



Plaintiffs’ Motion to Compel in the District of Connecticut

         Approximately one month after moving for summary judgement in the Florida Litigation,

Plaintiffs moved to compel Vision’s compliance with the subpoena in the District of Connecticut.

(Chou Decl. Ex. B, Connecticut Litigation Dkt. No. 1). Just as it is doing now, Vision moved to

transfer the motion to compel to the Middle District of Florida. (Chou Decl. Ex. B, Connecticut

Litigation Dkt. No. 5). The District of Connecticut lacked jurisdiction to adjudicate the motion to

compel because it was not “the court for the district where compliance is required.” Fed. R. Civ.

P. 45(d)(2)(b)(i). Although Vision could have taken the position that the District of Connecticut

should deny the motion to compel outright, Vision did not want to prolong the dispute

unnecessarily. As Vision argued in the District of Connecticut:

         [T]he interests of justice and judicial economy would be better served in this case
         by transferring the motion to compel to the Middle District of Florida, rather
         denying the motion and having Plaintiffs re-file it in the Southern District of New
         York (where Vision would again move for transfer to the Middle District of
         Florida). Apart from being designated as the place for compliance with the
         subpoena, the Southern District of New York has no apparent connection to the
         parties or the Florida Litigation.

(Chou Decl. Ex. C, Mem. of Law in Support of Vision’s Mot. to Transfer, pp. 5-6 (emphasis

added)). Plaintiffs did not respond to Vision’s motion to transfer, and instead dismissed their

motion to compel under Rule 41(a)(1)(A), and re-filed the instant motion to compel in the Southern

District of New York.1




1
 While not directly relevant for the purposes of this motion, it should be noted that two of the three Plaintiffs in the
Florida Litigation, Alpine Securities Corporation and Scottsdale Capital Advisors, filed a separate lawsuit against
Vision, Vision’s CEO, and Vision employee Randy Jones in the District of Connecticut on September 13, 2019, Alpine
Securities Corporation v. Jones, No. 19-cv-01425 (D. Conn.), giving rise to the question whether Plaintiffs are truly
seeking discovery for the Florida Litigation, where they have already moved for summary judgment, or are seeking
premature discovery for their new lawsuit against Vision.

                                                           4
           Case 1:19-mc-00498-AT Document 7 Filed 11/08/19 Page 5 of 9



                                             ARGUMENT

        Although this Court, unlike the District of Connecticut, is “the court for the district where

compliance is required,” this Court still lacks any connection to the parties or the Florida

Litigation. The Court should transfer Plaintiffs’ motion to compel to the U.S. District Court for

the Middle District of Florida for two related but independent reasons: (1) Vision consents to

transfer to the issuing court; and (2) exceptional circumstances, including the close of discovery

in the Florida Litigation, justify transfer to that court.

        Vision respectfully reserves its substantive objections and defenses to the motion to

compel, and requests that it be given an extension of time to respond to the motion to compel, to

14 days after the motion to compel is transferred to the Middle District of Florida or this Court

otherwise rules on this motion to transfer.

I.      Vision Consents to Transfer to the Middle District of Florida

        Under Fed. R. Civ. P. 45(a)(2), all subpoenas are issued “from the court where the action

is pending,” here the Middle District of Florida. If a motion to compel is necessary, the motion

must be made in “the court for the district where compliance is required,” here the Southern

District of New York. Fed. R. Civ. P. 45(d)(2)(B)(i). However, Rule 45(f) provides that motions

to compel may be transferred back to the issuing court, either “if the person subject to the subpoena

consents,” or “if the court finds exceptional circumstances.” Fed. R. Civ. P. 45(f).

        Rule 45(f) does not require the consent of the parties to the underlying litigation. As a

court in this District recently observed in granting a motion to transfer under Rule 45(f), “[t]he

plain language of Rule 45(f), as recited above, mentions only consent by the person subject to the

subpoena.” SBA Communications Corp. v. Fractus, S.A., No. 19 MISC. 130 (ER), 2019 WL

4879333, at *2 (S.D.N.Y. Oct. 3, 2019).



                                                    5
           Case 1:19-mc-00498-AT Document 7 Filed 11/08/19 Page 6 of 9



       Vision, the entity subject to the subpoena, consents to transfer here. The motion to compel

should therefore be transferred to the Middle District of Florida. Id. (where “the entity subject to

the subpoena [] requests that the matter be transferred . . . pursuant to the unequivocal language of

Rule 45, the Court may transfer the parties’ motions to the court presiding over the underlying []

litigation”); United States ex rel. Rembert v. Bozeman Health Deaconess Hosp., No. 3:18-MC-5-

D-BN, 2018 WL 1122246, at *4 (N.D. Tex. Mar. 1, 2018) (“Where the person subject to a

subpoena consents to transfer, a party seeking transfer need not show—and the Court need not

find—extraordinary circumstances under Rule 45(f).”).

II.    Exceptional Circumstances Justify Transfer to the Middle District of Florida

       As noted above, Rule 45(f) also provides that motions to compel may be transferred to the

court that issued the subpoena “if the court finds exceptional circumstances.” Fed. R. Civ. P. 45(f).

In introducing new section (f) of Rule 45 in 2013, the Advisory Committee’s Note explained that

“transfer may be warranted in order to avoid disrupting the issuing court’s management of the

underlying litigation.” Fed. R. Civ. P. 45(f), Committee Notes on Rules – 2013 Amendment. “In

determining whether ‘exceptional circumstances’ exist, courts consider several factors, including

the ‘complexity, procedural posture, duration of pendency, and the nature of the issues pending

before, or already resolved by, the issuing court in the underlying litigation.’” Duck v. United

States Sec. & Exch. Comm’n, 317 F.R.D. 321, 324 (D.D.C. 2016) (citing cases). In Duck, the

District of Columbia district court transferred a motion to compel to the issuing court, where

defendants’ motion for summary judgment was already pending, and “a decision by [the District

of Columbia district court] as to the pending Motion to Compel would create the potential for




                                                 6
             Case 1:19-mc-00498-AT Document 7 Filed 11/08/19 Page 7 of 9



inconsistent or conflicting rulings . . . ‘disrupting the issuing court’s management of the underlying

litigation,’” Duck, 317 F.R.D. at 325 (quoting Fed. R. Civ. P. 45(f), Committee Notes).2

         The same exceptional circumstances exist here: discovery has already closed in the Florida

Litigation; the Middle District of Florida has expressly refused to extend discovery; and the parties

have substantially briefed cross-motions for summary judgment. Adjudication by this Court would

create a risk of rulings that are inconsistent with the Middle District of Florida’s discovery and

scheduling orders, and may interfere with that court’s management of the litigation before it.

         Courts in this District and others regularly transfer discovery motions back to the issuing

court to avoid interference with the issuing court’s management of the underlying litigation. See,

e.g., F.D.I.C. v. Axis Reinsurance Co., No. 13 MISC. 380 KPF, 2014 WL 260586, at *2 (S.D.N.Y.

Jan. 23, 2014) (“considerations of judicial efficiency and comity” compelled transfer where

questions about the parameters of permitted discovery were “best put” to the issuing court); 3B



2
    Additional authority cited by Duck includes:

         Fed. Home Loan Mortgage Corp. v. Deloitte & Touche LLP, 309 F.R.D. 41, 44
         (D.D.C.2015) (finding exceptional circumstances where transfer would avoid
         interference with a “time-sensitive discovery schedule” set in the underlying
         action); In re UBS Fin. Servs., Inc. of Puerto Rico Sec. Litig., 113 F.Supp.3d 286,
         288 (D.D.C.2015) (finding exceptional circumstances where the “case had been
         pending in the [issuing court] for almost three and a half years, and [the issuing
         court] ha[d] issued a multitude of orders resolving significant procedural and
         discovery disputes during that time”); Google, Inc. v. Digital Citizens All., No. MC
         15–00707 JEB/DAR, 2015 WL 4930979, at *3 (D.D.C. July 31, 2015) (finding
         exceptional circumstances where underlying case had been set at a “very rapid
         race” and “not transferring the subpoena-related motions carrie[d] with it the
         potential of interfering with the discovery timeline of the underling litigation”); XY,
         LLC v. Trans Ova Genetics, L.C., 307 F.R.D. 10, 11–13 (D.D.C.2014) (finding
         exceptional circumstances where issuing court had “already supervised substantial
         discovery and begun preparations for trial”); Wultz v. Bank of China, Ltd., 304
         F.R.D. 38, 45–47 (D.D.C.2014) (finding exceptional circumstances due to the
         “highly complex and intricate nature of the underlying litigation”).

317 F.R.D. at 324.
                                                   7
          Case 1:19-mc-00498-AT Document 7 Filed 11/08/19 Page 8 of 9



Med., Inc. v. Resmed Corp., No. 16-CV-2050-AJB-JMA, 2016 WL 6818953, at *3 (S.D. Cal. Oct.

11, 2016) (finding exceptional circumstances warranting transfer where discovery was set to close

in less than one month and the issuing court “ha[d] already ruled on discovery-related motions in

this matter”); Cadence Pharm., Inc. v. Multisorb Techs., Inc., No. 16MC22G, 2016 WL 4267567,

at *6 (W.D.N.Y. Aug. 15, 2016) (identifying exceptional circumstances warranting transfer where

discovery was due to be completed within a month; “that is the case management concern

contemplated by the advisory committee for Rule 45(f), Fed. R. Civ. P. 45(f) advisory committee

note to 2013 amendment”); Gaddis v. Garrison Prop. & Cas. Co., No. 5:16-MC-456-DAE, 2016

WL 3081067, at *2 (W.D. Tex. May 31, 2016) (“Courts addressing the issue of exceptional

circumstances have consistently found that where transfer of a motion to the issuing court “would

provide for consistent outcomes, and avoid unnecessary disruption of the [issuing] court's case

management,” the motion to transfer should be granted.”) (citing cases); Parker Compound Bows,

Inc. v. Hunter’s Mfg. Co. Inc., No. 5:15-MC-00064, 2015 WL 7308655, at *2 (N.D. Ohio Nov.

19, 2015) (acting sua sponte, transferring discovery motion back to court of issuance where matter

had been pending for more than a year and issuing court had “dealt with an array of discovery

issues in this case already”).    Even apart from Vision’s consent to transfer, exceptional

circumstances would similarly warrant transfer here.

III.   Vision Requests an Extension of Time to Respond to the Motion to Compel after
       Transfer to the Middle District of Florida

       Plaintiffs served Vision with the instant motion to compel on October 30, 2019. Vision’s

response is therefore currently due on November 13, 2019. Because the motion to compel should

be decided under the law and procedures of the court of issuance, Vision respectfully reserves its

substantive objections and defenses, and requests that it be given an extension of time to respond




                                                8
            Case 1:19-mc-00498-AT Document 7 Filed 11/08/19 Page 9 of 9



to the motion to compel, to 14 days after the motion to compel is transferred to the Middle District

of Florida or this Court otherwise rules on this motion to transfer.

                                         CONCLUSION

        For the foregoing reasons, Vision respectfully requests that this Court (1) transfer the

motion to compel to the Middle District of Florida, and (2) extend Vision’s time to respond to the

motion to compel to 14 days after a decision on this motion to transfer.



                                              Respectfully Submitted,

                                              Third Party Witness,
                                              Vision Financial Markets, LLC

                                      By:        /s/ Jenny R. Chou
                                              Jenny R. Chou
                                              Wiggin and Dana LLP
                                              One Century Tower
                                              P.O. Box 1832
                                              New Haven, CT 06508‒1832
                                              Tel: 203-498-4302
                                              Fax: 203-782‒2889
                                              jchou@wiggin.com

                                              Attorney for Vision Financial Markets, LLC

23466\8\4813-4895-5820.v1




                                                 9
